Citation Nr: 1327125	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  07-34 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right ankle disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for right foot nerve damage.  

4.  Entitlement to service connection for a right arm disorder, including the elbow and forearm, and including claimed right arm supination.

5.  Entitlement to service connection for a left arm disorder, including the elbow and forearm, as secondary to the service-connected right wrist disability.

6.  Entitlement to a disability rating in excess of 10 percent for right wrist disability, including fracture of the right distal radius and ulnar with retained internal fixation, prior to March 8, 2010.  

7.  Entitlement to a disability rating in excess of 20 percent for a right wrist disability, including fracture of the right distal radius and ulnar with retained internal fixation, from March 8, 2010.  

8.  Entitlement to an initial disability rating in excess of 10 percent for right arm nerve damage, specifically right ulnar neuropathy.  

9.  Entitlement to a compensable disability rating for a right big toe disability, post fracture.  

10.  Entitlement to an initial disability rating in excess 30 percent for depressive disorder.

11.  Entitlement to an initial, compensable disability rating for a right little finger disability.

12.  Entitlement to an initial, compensable disability rating for a right index finger disability.

13.  Entitlement to an initial, compensable disability rating for a right thumb disability.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Lindio, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988 and from May 1990 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In a May 2006 rating decision, the RO, in regards to the claim for an increased rating for right wrist disability, continued the 10 percent disability rating and granted service connection for scars of the right arm, with a separate 10 percent disability rating.  The RO also, in pertinent part, denied service connection for nerve damage of the right foot and denied reopening a claim for service connection for right ankle disorder.  In April 2007, the Veteran filed a notice of disagreement (NOD) with regard to all of the above issues, except the grant of service connection for scars of the right arm.  As such, that claim is not before the Board.

In a September 2009 rating decision, the RO, in pertinent part, denied service connection for a right elbow and forearm condition and a left elbow and forearm condition.  In October 2009, the Veteran subsequently submitted an NOD with that decision.  

In a May 2010 statement of the case (SOC), the RO readjudicated the issues of entitlement to an increased rating of right wrist disability and entitlement to service connection for right foot nerve damage.  Later in May 2010, the Veteran submitted a substantive appeal (VA Form 9) in which he indicated that he was only appealing the issues of "service connection for a right elbow and forearm condition...left elbow and forearm condition" (hereinafter referred to as right and left arm disorders).  The RO, however, continued to adjudicate the issues stated in the May 2010 SOC.  Additionally, the RO never issued an SOC in regards to the issues of service connection for the right or left arm disorders (for which the Veteran filled out the May 2010 VA Form 9).  In February 2013, the RO issued a supplemental SOC (SSOC) adjudicating the issues of an increased rating of right wrist disability and entitlement to service connection for right foot nerve damage, as well as service connection for the right and left arm disorders.  The Veteran did not file a substantive appeal following the February 2013 SSOC with any of the issues.  

Although the Veteran never perfected any of these issues, VA has continued to adjudicate them.  Therefore, the Board accepts the claims for service connection for right foot nerve damage, a right arm disorder, a left arm disorder, and an increased rating for right wrist disability (both prior to and from March 8, 2010) as continuing to be on appeal.  See Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure to file a timely substantive appeal does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction over an appeal initiated by the timely filing of an NOD); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

As VA continued to assert jurisdiction over these issues, they remain properly on appeal.  As such, it is not possible to now assert that the Veteran did not wish to continue the adjudication of his claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

Also, in a November 2009 statement, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Thereafter, a February 2013 report of general information documents that the Veteran indicated that he did not want a hearing for his appeals.  As such, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

Later in November 2009, the Veteran further requested a hearing before a Decision Review Officer (DRO) for the issues of service connection for right arm disorder and left arm disorder.  The Veteran received such a hearing in March 2009.

In a May 2010 SSOC, the RO granted an increased rating of 20 percent for right wrist disability, from March 8, 2010.  Despite the higher rating established, the Veteran has not been awarded the highest possible rating.  As a result, he is presumed to be seeking the maximum possible benefit and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In a June 2010 rating decision, the RO granted service connection for right arm nerve damage, with an initial 10 percent disability rating.  In September 2010, the Veteran filed an NOD with the rating granted.

A February 2013 notice and rating decision denied TDIU and a compensable rating for right big toe disability.  The RO also granted service connection for depressive disorder (with a 30 percent disability rating) and right little finger disability, right index finger disability and right thumb disability (with noncompensable ratings).

The Board recognizes that the Veteran has presented evidence of multiple disorders for different parts of the right lower extremity, including for the right big toe, nerve damage of the foot and the ankle.  However, for the purposes of determining whether new and material evidence has been received in order to reopen the Veteran's claim of entitlement to service connection for right ankle disorder, the Board notes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the United States Court of Appeals for Veterans Claims (Court) has recently determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In the context of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

Therefore, although the Veteran's representative contends that the right foot nerve damage and ankle injury are "residuals of a right lower extremity condition" (October 2010 statement), the Board finds that the right foot nerve damage and ankle disorder are separate claims, involving different reported symptoms and separate diagnoses.  As such, the Board finds that they are separate claims for benefits.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file.  Additional VA treatment records, dated from April 2010 to February 2013, are relevant to the issues on appeal and are not duplicative of the evidence in the paper claims file.  However, the RO considered those records in its preparation of the February 2013 SSOC.  There is no prejudice to the Veteran in the Board proceeding to a decision, at this juncture.

In an April 2013 NOD, the Veteran's representative raised a claim for an earlier effective date for the grant of service connection for depressive disorder.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by Attorney Darla J. Lilley (as reflected in a September 2010 VA Form 21-22a).  In March 2013, that attorney filed a motion to withdraw her representation of the Veteran, which the Board accepted in April 2013.  In April 2013, the Veteran filed a new VA Form 21-22a, appointing Lori Chism as his attorney.  The Board recognizes the change in representation.
 
The issue of whether new and material evidence has been presented to reopen a claim of service connection for right ankle disability is addressed in the decision below.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A final September 1996 RO rating decision denied a claim for service connection for a right ankle condition on the basis that chronic lateral ligament sprain of the right ankle diagnosed after service was not shown to have been incurred in service.

2.  Evidence received since the RO's final September 1996 decision includes the appellant's previously unconsidered report of chronic right ankle swelling since an inservice injury which, if accepted as true, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1996 rating decision that denied service connection for right ankle condition is final.  38 U.S.C. § 4005(c) (1996); 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1996); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  Evidence received since the September 1996 rating decision is new and material; the claim of entitlement to service connection for right ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  As no adverse decision is made at this time, the Board need not discuss VCAA compliance.

The Veteran currently contends that he has a right ankle disorder due to service.  Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The RO originally denied service connection for a right ankle condition in a September 1996 rating decision.  The RO noted that the Veteran had sprained his ankle in 1987, that X-ray for a fracture, dislocation and significant soft tissue abnormality had been negative, and that the November 1987 separation examination found no residuals associated with the right ankle sprain.  The RO further noted that the service treatment records for the Veteran's second period of service were also negative for any residuals associated with the earlier right ankle sprain.  

The post service evidence included a January 1996 VA examination which demonstrated slight swelling of the anterior surface of the right ankle, and resulted in a diagnosis of chronic lateral ligament sprain of the right ankle.  At that time, the Veteran described right ankle pain with easy "turning."

In the September 1996 rating decision, the RO ultimately found that the evidence failed to establish a relationship between a right ankle condition and any disease or injury during military service.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In September 1996, the RO advised the Veteran of the rating decision and his appellate rights.  However, he did not submit a notice of disagreement within one year of the rating decision.  In fact, no further communication regarding his claim of entitlement to service connection for a right ankle disorder by the RO until December 2005.  Therefore, the September 1996 rating decision is final.  38 U.S.C. § 4005(c) (1996); 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1996); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a right ankle disorder was received prior to the expiration of the appeal period stemming from the September 1996 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record since the September 1996 RO rating decision includes the Veteran's previously unconsidered report of chronic right ankle swelling since an inservice injury which, if accepted as true, raises a reasonable possibility of substantiating the claim.  In this respect, there is evidence of right ankle injury in service, a diagnosis of chronic lateral ligament sprain of the right ankle within 6 months of service discharge, and the Veteran's recent report that the swelling shown on VA examination in January 1996 had been recurrent since the inservice injury.  The Board finds that this evidence provides a basis for reopening the claim for service connection for a right ankle disability which, when presumed credible, raises a reasonable possibility of substantiating the claim when viewed in light of VA's duty to assist.  See Shade, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for right ankle disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As addressed in the remand below, the Board finds that further evidentiary development is warranted prior to an adjudication on the merits of the claim.


ORDER

As new and material evidence to reopen the claim for service connection for a right ankle disability has been received, to this limited extent, the appeal is granted.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the outset, the Board notes that, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and Board, even where they were not actually before the adjudicating body.  An adverse decision based upon failure to obtain known VA clinic records for any claim after the Bell decision could potentially result in a finding of clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Lynch v. Gober, 11 Vet. App. 22, 26-29 (1997).

The RO has associated with the claims folder VA clinic records beginning in May 2005.  The Veteran has reported undergoing left elbow surgery at the New York VA Medical Center in 1996.  See VA Form 21-4138 received October 2009; VA clinic record dated January 18, 2006.  Given this report, the Board must defer adjudication of all the claims pending receipt of potentially relevant VA clinic records.

On remand, the most recent records contained in the claims file (Virtual VA) are dated in February 2013.  Therefore, any VA treatment records dated from February 2013 to the present should also be obtained on remand, to specifically include the planned right arm EMG study noted in the November 27, 2012 VA medical record, if such a record exists.  

Service Connection Claims

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
	
The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal for right foot nerve damage (but not right arm disorder or left arm disorder or the service-connected depressive disorder), effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted, for the issue of entitlement to service connection for right foot nerve damage (but not right or left arm disorders and would not have been in effect for the depressive disorder).  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

1.  Right Foot Nerve Damage 

In a January 2006 statement, the Veteran reported that he injured his right foot in service and that swelling has continued since then.  He also reported that "as of late I continuously experience numbness in my foot starting from my middle toe over to the smallest toe".

The Board notes that in a September 1996 rating decision the RO granted service connection for the Veteran's right big toe fracture (an increased rating claim for the right big toe disability will also be addressed herein).

Service treatment records document complaints of right metatarsal pain, including in February 1985; the Veteran had a provisional diagnosis of post fracture pain of the first metatarsal.  Also, a September 1987 service treatment record documents a contusion of the right great toe, with infection due to possible in grown toenail.  The November 1987 and June 1995 separation examiners, however found that the Veteran's feet and lower extremities were normal.  

The Veteran underwent a February 2006 VA bones examination and the examiner found that the Veteran had tenderness at the right great toe.  Additionally, the examiner noted that the right foot had a small calcaneal spur, but was otherwise within normal limits.  The examiner found the Veteran to have an "APPARENTLY TOTALLY HEALED ODL (sic.) FRACTURE OF THE RIGHT GREAT TOE".  

In October 2012, the Veteran underwent a VA foot examination.  The examiner diagnosed the Veteran with metatarsalgia and status post right first toe injury.  The Veteran reported a foot injury when he was playing football with his unit, when he landed on the right foot and injured his right toe.  The Veteran reported that over the last few years his foot has been getting worse, with occasional numbness at times, and pain with running and exercising.  

Although the Veteran is already service-connected for his right first/big toe, the October 2012 VA examiner also diagnosed the Veteran with metatarsalgia, which may be consistent with the Veteran's claim of right foot nerve damage.  The VA examiner, however, did not provide a medical opinion as to the cause of the Veteran's metatarsalgia.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a remand is necessary in order to obtain an addendum opinion adequate for adjudication purposes, to include an opinion as to whether the Veteran's has right foot nerve damage, including metatarsalgia, etiologically related to his service.  

2.  Right Arm Disorder 

The Veteran contends that he injured his right arm, to include his elbow and forearm, in the same basketball injury that caused his service-connected right wrist disability.  

In April 2009, the Veteran underwent a VA examination.  The examiner noted that although the RO had requested that the examiner review the claims file, that record was not available to the examiner.  As the April 2009 VA examiner did not review the claims folder, the VA examiner did not consider the indication in the November 1983 enlistment examination that the Veteran had a right elbow fracture in 1982, prior to service, or review the medical records regarding the in-service injury.  Additionally, the VA examiner did not clearly indicate whether the Veteran has a current right arm disorder related to service, including the basketball injury that caused the service-connected right wrist disability.  

As previously noted, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, 21 Vet. App. at 311.  Therefore, a remand is necessary in order to obtain an addendum opinion adequate for adjudication purposes, to include an opinion as to whether the Veteran currently has a right arm disorder that was caused or aggravated in service.  

3.  Left Arm Disorder 

The Veteran claims that he injured his left arm secondary to his service-connected right arm.  He claims that at the time of his post-service fall in January 2006 he injured his left arm because he was trying to avoid re-injuring his service-connected right wrist disability.  

In April 2009 and April 2010, the Veteran underwent VA examinations.  However, neither VA examiner provided an adequate explanation as to how he/she reached his/her respective opinion.  Additionally, neither VA examiner considered the Veteran's previous 1996, post service, left arm injury (reported in a January 18, 2006 VA medical record) in his/her respective decision.  Moreover, neither VA examiner considered the Veteran's October 2010 contention that his claimed left arm disorder developed because he favored it because of his service-connected right wrist disability.

The Board again notes that VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, 21 Vet. App. at 311.  Therefore, a remand is necessary in order to obtain an addendum opinion adequate for adjudication purposes, to include an opinion as to whether the Veteran currently has a left arm disorder that was caused or aggravated by the service-connected right wrist disability, including due to his claimed attempt to avoid re-injuring the service-connected right wrist in a fall and his report of favoring the left arm due to his right wrist.  

Increased Rating Claims and TDIU

4.  Right Arm Nerve Damage, specifically Right Ulnar Neuropathy 

The Veteran contends that his service-connected right arm nerve damage is more severe than indicated by his initial 10 percent disability rating (granted in a June 2010 rating decision with a diagnosis of right ulnar radiculopathy).  

The Board notes that the Veteran last underwent a VA examination for this disability in April 2010.  Additionally, a November 27, 2012 VA medical record documents that the VA medical provider indicated that the Veteran's neuropathy may be worsening, and planned to schedule the Veteran for a new EMG study of the right arm.  However, that EMG study is not associated with the claims file.   As will be further discussed herein, the Veteran's VA medical records, including that planned EMG study, should be associated with the claims file.  

Also, the Board finds that a new VA examination is to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

5.  Depressive Disorder, Right Big Toe Disability, Right Little Finger Disability, Right Index Finger Disability, Right Thumb Disability and TDIU

In a February 2013 rating decision, the RO granted service connection for r depressive disorder, associated with the service-connected right wrist disability  (with a 30 percent disability rating) and service connection with noncompensable ratings for right little finger disability, right index finger disability and right thumb disability.  The RO also continued the Veteran's noncompensable rating for the service-connected right big toe disability and denied TDIU at that time.  

In April 2013, the Veteran filed a notice of disagreement with the February 2013 rating decision.  

In regards to these claims other than TDIU, the Veteran has not been furnished a statement of the case that addresses these issues.  Therefore, the Board is required to remand these issues to the RO for issuance of a proper statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the TDIU claim, the Board assumes jurisdiction over the claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) as part of the increased rating claims already on appeal.

Accordingly, the case is REMANDED for the following:

1. Request the Veteran to provide information concerning all employment and earned income since 2010.

2.  The AOJ should obtain VA treatment records from the New York VA Healthcare System dated from prior to May 2005 (to include records of left elbow surgery in 1996) and from February 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Provide the Veteran with a statement of the case regarding the issues of entailment to an initial increased ratings for (a) depressive disorder (granted as secondary to the service-connected right wrist disability, on the basis of aggravation without the establishment of a pre-aggravation baseline level), (b) right little finger disability, (c) right index finger disability, (d) right thumb disability; and (e) increased rating for right big toe disability.  

Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of any of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

4.  After all VA medical records have been associated with the claims file, return the claims file to the October 2012 VA foot examiner.  The claims file and a full copy of this REMAND must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the REMAND have been reviewed.  If the October 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

	a)  Does the Veteran currently have a disorder characterized by right foot nerve damage? 

	b) Is it at least as likely as not that any right foot nerve damage is related to the Veteran's active service?  

The VA medical opinion provider should specifically consider the Veteran's January 2006 report of foot swelling that has continued since service and more recent "numbness in my foot starting from my middle toe over to the smallest toe...daily."

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The VA medical opinion provider should specifically note consideration of the service treatment records, including those documenting right metatarsal pain (including the February 1985 provisional diagnosis of post fracture pain of the first metatarsal and September 1987 contusion of the right great toe, with infection due to possible in grown toenail), VA medical records and prior VA examinations (including the February 2006 VA examination report).  

5.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed right and left arm disorders as well as his claimed right ankle disability.  

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a full copy of this REMAND, the examiner should render opinions as to the following:

	(a)  Does the Veteran currently have a right and/or left arm disorder, to include the elbow(s) and forearm(s), and a chronic right ankle disability?  If so, please specify the disorder(s).  

	(b) In regards to any right arm disorder(s):

	(i)  Does the evidence of record clearly and unmistakably show that the Veteran had a right arm disorder (including of the elbow and/or forearm) that existed prior to his entry into active duty in November 1984 and/or May 1990?  If so, what type of right arm disorder? 

	(ii) If the answer to subsection (i) is yes, does the evidence of record clearly and unmistakably show that the preexisting right arm disorder was not aggravated by service? 

	(iii)  If the answer to subsection (ii) is yes, state whether there is clear and unmistakable evidence that any increase in disability in service is due to the natural progression of the disease?  Please identify any such evidence with specificity.

	(iv) If there is no clear and unmistakable evidence that the Veteran's right arm disorder existed prior to service and there is no clear and unmistakable evidence that it was not aggravated by service, state whether it is it at least as likely as not (50-50 probability) that any currently diagnosed right arm disorder is related to the Veteran's military service (including consideration of the in-service August 1994 basketball injury)?  The examiner should address whether it is at least as likely as not that the Veteran presented signs of any currently diagnosed right arm disorder during service.  

The examiner's attention is directed to the November 1983 enlistment examination documenting a healed fracture of the right elbow.  

	(c)  In regards to the left arm disorder, is it at least as likely as not that any left arm disorder was caused or aggravated by the Veteran's service-connected right wrist disability?  The examiner should specifically consider the Veteran's claims that he (i) injured his left arm in a January 2006, post-service fall, while trying to avoid re-injuring his right wrist and (ii) aggravated his left arm due to favoring it due to his service-connected right wrist disability.  The examiner should also consider the Veteran's medical history of a 1996, post-service, left elbow injury.

If the VA examiner determines that a left arm disorder was aggravated by the service-connected right wrist disability beyond the natural progress of that disorder, the examiner should, if possible, opine as to the baseline level of severity of that disorder prior to the aggravation and subsequently determine the severity of any increase due to right wrist disability as opposed to the natural progress of the disorder.  

For example, the VA examiner should determine whether the degree of increased symptomatology is 10 percent, 20 percent, or another interval above the baseline symptomatology after the effects of the service-connected right wrist disability is considered.  The increment should be identified and defined in terms of actual reported findings on examination.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.    

	(c)  In regards to a right ankle disability, is it at least as likely as not that any current right ankle disability either first manifested in service, was caused or aggravated by event(s) during active service, or caused or aggravated beyond the normal progression of the disorder by service-connected right toe disability?  The examiner should specifically consider the Veteran's treatment for right ankle sprain in 1987, a diagnosis of chronic lateral ligament sprain of the right ankle in January 1996, and the Veteran's report of recurrent right ankle swelling since the inservice injury?.

6.  After all VA medical records have been associated with the claims file, including the planned right upper extremity EMG study (noted in the November 27, 2012 VA medical record) if such a record exists, the AOJ should schedule the Veteran for a nerves VA examination by an appropriate medical professional to determine the current extent and severity of his service-connected right arm nerve damage.  

The entire claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished.

The examiner's findings should specifically include:

	(a)  What are the Veteran's right arm nerve damage symptoms and what is their severity?   

	(b)  Are symptoms wholly sensory?

	(c)  Does the Veteran have muscle atrophy or weakness due to the right arm disorder and if so how severe are such symptoms?

	(d) Is arm motion lost or is there deformity of the hands/fingers caused by the right arm nerve damage?  If so, please specify type motion lost and/or deformity caused by the paralysis.  

	(e)  The examiner should also describe the functional effects caused by the Veteran's right arm nerve damage, including describe the impact of it on his employability

The examiner must comment on the Veteran's impairment due to the pathology, symptoms and signs of his service-connected right arm nerve damage.  

A clear explanation for all opinions shall be provided, along with a discussion of the facts and medical principles. 

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence - including the issue of TDIU which is deemed part and parcel of the increased rating claims on appeal.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


